DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments dated 12/13/21 have been entered. 

The claims in question were previously rejected over Bull (US 20140262335 A1), in view of Matherne (US 3475038 A), in view of Hall (US 20070023190 A1).  Applicant’s arguments with respect to the prior art rejection of claim 1 is unpersuasive. The examiner notes the extensive discussion of the rejection in the preceding office action as well as in the examiner’s interview summary dated 12/3/21. However, in brief:
	Applicant asserts that “Bull’s core component 1” is the ‘asserted gripping tool’ and therefore the limitations of claim 1 are not met because Bull’s core component 1 alleged does not meet the limitations of the gripping tool. However, with respect to claim 1, the examiner respectfully disagrees and specifically notes that the articulated rejection notes that the gripping tool is not a required element nor is element 1 drawn towards the gripping tool. Specifically in the rejection citing Bull, the examiner makes clear “the guide cone 40 would help guide a hypothetical and not-required gripping tool into the target structure”. Arguments against what is/is not taught by Bull with respect to the gripping tool and claim 1 do not address the rejection made by the examiner.
	Regarding applicant’s second assertion that “even if the Office were to propose inserting a separate gripping tool […] this would fail to teach or suggest all the features 

    PNG
    media_image1.png
    474
    443
    media_image1.png
    Greyscale



The examiner notes that no prior art rejection has been made for method claims 17-18 and 20-21 for the reasons discussed under the “Allowable Subject Matter” section below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-18, 20-23, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The limitation is indefinite first because it is unclear whether claim 1 requires the gripping tool. As argued by applicant in the reply of 12/13/21, applicant has consistently sought to assert the presence of a gripping tool in applicant’s arguments against the prior rejection of claim 1. For example applicant argues, “the asserted gripping tool [Bull’s core element 1] into a position within the target structure [coupling Co or Casing Ca] where the gripping tool [Bull’s core element 1] can directly contact and grip the target structure” is not taught (page 10) and argues it would not be obvious to “chang[e] Bull so that the core component 1 directly connects to casing Ca”. Applicant’s arguments appear to suggest that the presence of a gripping tool with a particular configuration is required by the claim. 
Second, as understood by the examiner for the purpose of examination (a position which is support by the presence of applicant’s claim 29), the gripping tool is not a required part of the apparatus of claim 1. However, claim 1 has recited a functional relationship between non-required elements, the gripping tool and the target structure (i.e. “the gripping tool into a position within the target structure where the gripping tool can directly contact and grip the target structure”). This recitation has been used to functionally define a configuration for the guide structure (“a guide structure […] configured to guide the gripping tool […]”). If the gripping tool is not required by the claim, it is not clear how it functionally limits the guide structure. In other words applicant has sought to functionally define the guide structure, by reciting a relationship between 
MPEP 2173.05(g) states, “A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). […] the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”. 
Claims 3, 7-18, 20-23, and 27-29 are rejected for depending from an indefinite claim. The examiner notes that while the “first issue” discussed is resolved in claims 17 and 29 (and consequently their dependent claims), those claims fail to resolve the “second issue” discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 16, 22-23, 25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull (US 20140262335 A1), in view of Matherne (US 3475038 A), in view of Hall (US 20070023190 A1).

Regarding claim 1, Bull teaches an apparatus for guiding a gripping tool into a target structure to be gripped, the apparatus comprising: 
a nubbin (Fig 3, component 2); and 
the nubbin comprising a proximal nubbin end configured to be adjacent to the target structure (Fig 3, lower end of component 2), a proximal nubbin portion adjacent to the proximal nubbin end (Fig 3, the threaded portion of component 2), a distal nubbin end opposite the proximal nubbin end (Fig 3, upper end of component 2), and a distal nubbin portion adjacent to the distal nubbin end (Fig 3, the collar above the treaded portion of 2); 
the distal nubbin end and at least a part of the distal nubbin portion forming a nubbin collar (Fig 3, collar of nubbin 2 is above the threaded portion), the nubbin collar protruding outwardly from an adjacent surface of the nubbin (Fig 3, the collar as defined extends outwardly relative to the uppermost thread/adjacent surface), the adjacent surface of the nubbin being located between the nubbin collar and the proximal nubbin end (Fig 3, the uppermost thread/adjacent surface is between the collar and the proximal end/lower end of component 2);
the proximal nubbin portion, comprising a nubbin coupling, the nubbin coupling configured to be coupled to the target structure, the nubbin coupling positioned between the nubbin collar and the proximal nubbin end, the nubbin coupling comprising an (Fig 2, threaded surface of component 2 is between the collar as defined and the lower end of component 2). 
	Bull is silent on the recited guide structure and its particulars. 
Matherne teaches a guide structure fixed to the nubbin (Fig 5, guide cone 40 which would be attached to the body element 2 as modified) and configured to guide the gripping tool into a position where the gripping tool can directly contact and grip the target structure (As modified, the guide cone 40 would help guide a hypothetical and not-required gripping tool into the target structure e.g. the tubular Co.); 
the guide structure comprising a proximal guide end adjacent to the nubbin (Fig 5, lower end of the conical guide 40 would be adjacent to the nubbin element 2 as defined), a proximal guide portion adjacent to the proximal guide end (Fig 5, portion of conical guide 40 immediately above the proximal guide end as defined), a distal guide end opposite the proximal guide end (Fig 5, distal guide end on the upper end of the conical guide 40), and an inner void having a cross-sectional dimension that increases from the proximal guide end to the distal guide end, the cross-sectional dimension being measured perpendicular to a central axis of the nubbin  (Fig 5, the conical guide 40 has an inner void as seen to permit tubular 16 which increases from the lower end/proximal end to the upper end/distal end)
the proximal guide portion being fixed to the distal nubbin portion (Fig 5, the conical guide 40 would be fixed/attached to the distal nubbin portion as defined. The examiner notes the claim permits components being fixed together via intermediate components) 
 (Fig 5, inner void is a conduit that permits entrance of pipe 16), the conduit being circumferentially continuous around a cross-section of the void at a portion of the void where the cross-sectional dimension of the void is larger than the outer diameter of the nubbin (Fig 5, the inner void has a continuous circumferential cross section at the uppermost end of the void which has a larger circumference than the outer circumference of the body 32 of Matherne, which would be the nubbin 2 in Bull).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bull by having the guide structure and its recited particulars as disclosed by Matherne because the guide structure of Matherne is used for connecting a male threaded connection and a female threaded connection and would assist in guiding the male threaded end of core 1 into the female threaded portion 2 of Bull. Additionally using the guide of Matherne would help preserve the male threads of Bull during insertion by the presence of the resilient material 76. 
	Bull in view of Matherne is silent on the proximal nubbin portion’s non-threaded outer surface and its recited particulars. 
	Hall teaches the proximal nubbin portion comprising a non-threaded outer surface (Fig 5, at the base of the threaded portion there is a non-threaded outer surface at 502), the non-threaded outer surface being located between the external screw thread of the nubbin coupling and the proximal nubbin end (Fig 5, the non-threaded outer surface is located between the threads and the distal most part 504), the non-threaded outer surface having an outer diameter that is smaller than the (Fig 5, shoulder 502 has a smaller outer diameter than the external screw thread). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bull as modified by having the shoulder 502 portion at the base of an external threaded part as disclosed by Hall because a shoulder 502 would limit damage to the lowermost threads during mating insertion into a box end connection (Para 0035).  

Regarding claim 3, Bull further teaches wherein the nubbin collar comprises a plurality of collar apertures, the plurality of collar apertures comprising a first collar aperture and a second collar aperture opposite the first collar aperture (Fig 2A-2B, apertures on the left and right of the collar), the first collar aperture and the second collar aperture configured to receive a cylindrical rod that is long enough to extend simultaneously through both the first collar aperture and the second collar aperture (As asserted by applicant in the remarks of 8/24/21, “Claim 3 does not require the cylindrical rod”. Accordingly, the examiner asserts that the apertures are capable of receiving e.g. a long, curved cylindrical rod through both openings of the collar apertures simultaneous.). 

Regarding claim 7, Bull further teaches wherein the guide structure has a truncated conical shape (Fig 5, guide cone 40 has a truncated conical shape).  

(Fig 5, conical guide 40 inherently has an angle given the sloping surface of the cone), Matherne is not explicit on wherein the guide structure is configured so that when the central axis of the nubbin is oriented vertically, an inner surface of the truncated conical shape is oriented at an angle of 20-40 degrees above horizontal.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Matherne by having an inner surface of the truncated conical shape is oriented at an angle of 20-40 degrees above horizontal since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, one of ordinary skill in the art would be required to select an angle when attempting to construct the device of Matherne and the selection of an angle between 20-40 degrees would have the benefit of presenting a gradual slope that would be less prone to damage from the insertion of the next pipe. 

Regarding claim 16, Bull further teaches a system comprising: 
the apparatus of claim 1 (see claim 1 above); and 
the target structure (Fig 6A-6B, Co and Ca).  

(Fig 5 of Matherne, the conical guide 40 would be fixed/attached to the nubbin collar as defined. The examiner notes the claim permits components being fixed together via intermediate components); and the conduit being circumferentially continuous around the cross-section of the void for at least a portion of the proximal guide portion (Fig 5, the inner void has a continuous circumferential all transverse cross sections at the upper end above set screws).  

Regarding claim 23, Bull as modified further teaches wherein the cross-sectional dimension is a diameter (Fig 5 of Matherne, the inner void has a continuous circumferential all transverse cross sections such as a diameter at the upper end of the conical guide 40).  

Regarding claim 25, Bull further teaches the cross-sectional dimension being measured perpendicular to a central axis of the nubbin (Fig 5, the inner void has a continuous circumferential all transverse cross sections such as a diameter at the upper end of the conical guide 40); and 
the inner void forming a conduit in the guide structure, the conduit being circumferentially continuous around a cross-section of the void at a portion of the void where the cross-sectional dimension of the void is larger than the outer diameter of the nubbin (Fig 5, the inner void has a continuous circumferential all transverse cross sections such as a diameter at the upper end of the conical guide 40, this portion in order to facilitate insertion and as seen has a larger cross section dimension than the nubbin/device around which it is mounted).

Regarding claim 27, Bull further teaches wherein the first collar aperture and the second collar aperture are configured so that a central axis of the first collar aperture and a central axis of the second collar aperture are each within 15 degrees of perpendicular to the central axis of the nubbin (Fig 2A, the two collar apertures are seen as being oppositely aligned such that they are perpendicular to the central axis of the nubbin defined by the inner bore of the nubbin).  

Regarding claim 28, Bull further teaches wherein an inner surface of the nubbin is non-threaded (Fig 2B, the inner surface at B is non-threaded. The examiner notes that the phrasing “an inner surface” allows the selection of any inner surface and the claim does not define the inner surface to preclude the identification of B.).  

Claims 1 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 20090242192 A1), in view of Hall (US 20070023190 A1), further in view of Miner (US 20140083676 A1)

Regarding claim 1, Jensen teaches an apparatus for guiding a gripping tool into a target structure to be gripped, the apparatus comprising: 
a nubbin (Fig 1, nubbin 25); and 
(Fig 1, guide 37) fixed to the nubbin (Fig 1, guide 37 is fixed to nubbin 25) and configured to guide the gripping tool into a position within the target structure where the gripping tool can directly contact and grip the target structure (As best understood in light of the 112(b) the guide 37 would help guide a hypothetical and not-required gripping tool into a hypothetical target structure, which is not required by this claim, e.g. the lower tubular 61); 
the nubbin comprising a proximal nubbin end (Fig 1, downhole end of nubbin 25) configured to be adjacent to the target structure (Fig 1, downhole end of nubbin 25 may be near a target structure such as 61), a proximal nubbin portion adjacent to the proximal nubbin end (Fig 1, portion immediately above the downhole end 25), a distal nubbin end opposite the proximal nubbin end (Fig 1, uphole end of nubbin 25), and a distal nubbin portion adjacent to the distal nubbin end (Fig 1, portion immediately below uphole end of nubbin 25); 
the distal nubbin end and at least a part of the distal nubbin portion forming a nubbin collar (Fig 3, nubbin collar 31), the nubbin collar protruding outwardly from an adjacent surface of the nubbin (Fig 3, nubbin collar 31 extends radially outwards of the surface of the tubular 25 (not labelled, but seen) immediately below threads 29), the adjacent surface of the nubbin being located between the nubbin collar and the proximal nubbin end (Fig 1, Fig 3, the adjacent surface is between the collar 31 and downhole end of tubular 25); 
the proximal nubbin portion comprising a nubbin coupling (Fig 1, threads 27), the nubbin coupling configured to be coupled to the target structure (Para 0023, “lower threaded end 27 of upper pipe 25 stabs into engagement with upper threads 35”),  (Fig 1, threads 27 are between collar 31 seen in Fig 3 as being adjacent guide 37 and the downhole most end/the proximal nubbin end of tubular 25 in Fig 1), the nubbin coupling comprising an external screw thread (Fig 1, external threads 27), and; 
the guide structure comprising a proximal guide end adjacent to the nubbin (Fig 3, end 45), a proximal guide portion adjacent to the proximal guide end (Fig 3, portion near 43), a distal guide end opposite the proximal guide end (Fig 3, upper end indicated at 39a/39b), and an inner void having a cross-sectional dimension that increases from the proximal guide end to the distal guide end, the cross-sectional dimension being measured perpendicular to a central axis of the nubbin (Fig 3, the cross section of the inner void/conical surface 43 increases from the distal/lower end to the proximal/upper end as seen); 
the proximal guide portion being fixed to the distal nubbin portion (Fig 3, the guide portion near 43 is fixed to the nubbin and consequently its distal portion as seen); and the inner void forming a conduit in the guide structure (Fig 3, void/inner portion of 43), a portion of the void where the cross-sectional dimension of the void is larger than the outer diameter of the nubbin (Fig 3, the upper portion of the guide portion 43 is larger than the outer diameter of the nubbin as seen).
Jensen is silent on the proximal nubbin portion comprising a non-threaded outer surface, the non-threaded outer surface being located between the external screw thread of the nubbin coupling and the proximal nubbin end, the non-threaded outer surface having an outer diameter that is smaller than the outer diameter of the external screw thread. 
(Fig 5, at the base of the threaded portion there is a non-threaded outer surface at 502), the non-threaded outer surface being located between the external screw thread of the nubbin coupling and the proximal nubbin end (Fig 5, the non-threaded outer surface is located between the threads and the distal most part 504), the non-threaded outer surface having an outer diameter that is smaller than the outer diameter of the external screw thread (Fig 5, shoulder 502 has a smaller outer diameter than the external screw thread). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jensen as modified by having the shoulder 502 portion at the base of an external threaded part as disclosed by Hall because a shoulder 502 would limit damage to the lowermost threads during mating insertion into a box end connection (Para 0035).  
Jensen as modified is silent on the conduit being circumferentially continuous around a cross-section of the void. 
Miner teaches the conduit being circumferentially continuous around a cross-section of the void (Fig 1, Fig 3, the inner conduit for the stabbing guide labelled at 6 in Fig 3 is seen as being continuous). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jensen by having the conduit being circumferentially continuous around a cross-section of the void as disclosed by Miner because Jensen teaches a non-circumferentially continuous cross section resulting from hinges (Para 0018, Fig 3, gap 41, “opposite hinge 58 are 

Regarding claim 29, Jensen as modified teaches system comprising: 
the apparatus of claim 1 (see above); and 
the gripping tool (Fig 1, Para 0016, “”internal casing gripper 15” with top drive 13), the gripping tool configured to directly contact and grip the target structure (Para 0016, internal casing gripper 15 is used to grip the casing internally. In this case, the drilling process requires the repeated use of the gripper 15 such that it would have during operation previously gripped a target structure such as casing 61 seen in Fig 1. See Para 0024, which discusses the process more generally which states to “repeat the process”. The examiner notes, in contrast the e.g. method claim 17, there is no methodological step which requires the use of the gripping tool through the apparatus and merely requires that the “gripping tool be configured to directly contact and grip the target structure”, which may occur at any point in time).

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull (US 20140262335 A1), in view of Matherne (US 3475038 A), in view of Hall (US 20070023190 A1), in view of API (API Specification 5CT, Eighth Edition – previously provided).

Regarding claim 9, Bull is silent on wherein the nubbin has an inner diameter equal to 8 and 5/8 inches +/- 5 inches.  
API teaches conventional wellbore tubulars with outer diameters ranging from 4.5 inches to 20 inches, with inner diameters ranging from approximately 4 inches to 19 inches (Annex E, Pages 184-186). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bull by having the nubbin have an inner diameter equal to 8 and 5/8 inches +/- 5 inches as suggested in view of API since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, it would have the predictable result of allowing for the lifting plug to be sized and used with conventional wellbore tubulars.

Regarding claim 10, Bull is silent on wherein the nubbin has an outer diameter equal to 10 and 5/8 inches +/- 5 inches.  
(Annex E, Pages 184-186). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bull by having the nubbin has an outer diameter equal to 10 and 5/8 inches +/- 5 inches as suggested in view of API since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, it would have the predictable result of allowing for the lifting plug to be sized and used with conventional wellbore tubulars.

Regarding claim 11, Bull is silent on wherein the proximal guide end has an inner diameter equal to 10 and 5/8 inches +/- 5 inches.  
API teaches conventional wellbore tubulars with outer diameters ranging from 4.5 inches to 20 inches, with inner diameters ranging from approximately 4 inches to 19 inches (Annex E, Pages 184-186). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bull by having the nubbin has an outer diameter equal to 10 and 5/8 inches +/- 5 inches as suggested in view of API since it has been held that where the general conditions of a 

Regarding claim 12, Bull is silent on wherein the proximal guide end has an outer diameter equal to 12 and 5/8 inches +/- 5 inches.  
API teaches conventional wellbore tubulars with outer diameters ranging from 4.5 inches to 20 inches, with inner diameters ranging from approximately 4 inches to 19 inches (Annex E, Pages 184-186). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bull by having the proximal guide end have an outer diameter equal to 12 and 5/8 inches +/- 5 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, it would have the predictable result of allowing for the lifting plug to be sized and used with conventional wellbore tubulars.


	API teaches conventional wellbore tubulars with outer diameters ranging from 4.5 inches to 20 inches, with inner diameters ranging from approximately 4 inches to 19 inches (Annex E, Pages 184-186). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bull by having the distal guide end have an inner diameter equal to 16 and 5/8 inches +/- 5 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, it would have the predictable result of allowing for the lifting plug to be sized and used with conventional wellbore tubulars.

Regarding claim 14, Bull is silent on wherein the distal guide end has an outer diameter equal to 18 and 5/8 inches +/- 5 inches.  
API teaches conventional wellbore tubulars with outer diameters ranging from 4.5 inches to 20 inches, with inner diameters ranging from approximately 4 inches to 19 inches (Annex E, Pages 184-186). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bull by having the distal guide end have an outer diameter equal to 18 and 5/8 inches +/- 5 .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull (US 20140262335 A1), in view of Matherne (US 3475038 A), in view of Hall (US 20070023190 A1), in view of Koyer (US 20160222484 A1).

Regarding claim 15, Bull as modified by Matherne is silent on wherein the guide structure comprises aluminum.  
	Koyer teaches aluminum-based coatings providing a barrier to corrosion (Para 0009). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bull by having the guide structure have an aluminum-based coating as disclosed by Koyer to provide the element with corrosion protection (Para 0009 of Koyer).  

Allowable Subject Matter
Claims 17-18 and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter:  As asserted in the rejection above, Jensen (US 20090242192 A1) teaches a majority of the claimed invention, including a gripping tool configured to directly contact and grip the target structure. However, method claim 17 recites a specific manner in which the recited gripping tool must contact the target structure namely after “moving a leading portion of the gripping tool through the apparatus”. As discussed above, while Jensen teaches independent claim 1 and the recited gripping tool of claim 29, it does not teaches the order of steps required by the method claim. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEODORE N YAO/Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676